      Case 2:18-cv-03527-SMB Document 33 Filed 04/04/19 Page 1 of 10



1    Shalev Amar (022332)
2    samar@amarlawgrp.com
     Henry Vorderbruggen (034310)
3    hvorderbruggen@amarlawgrp.com
4
     Amar Law Group, PLLC
     40 W. Baseline Road, Suite 208
5    Tempe, AZ 85283
6
     (480) 237-2744
     (866) 226-1333 (facsimile)
7    Attorneys for Plaintiffs
8
                             UNITED STATES DISTRICT COURT
9                                 DISTRICT OF ARIZONA
10
     Ronald and Karen Meiller,                  )   Case No.: 2:18-cv-03527-SMB
11                                              )
     Plaintiffs,                                )   AMENDED COMPLAINT -
12
                                                )   VIOLATION OF THE MAGNUSON
13          vs.                                 )   MOSS WARRANTY ACT, COMMON
                                                )   LAW BREACH OF WARRANTY,
14
     Winnebago Industries, Inc. d/b/a           )   BREACH OF IMPLIED
15   Winnebago of Indiana, LLC; Ford            )   WARRANTIES, AND REVOCATION
     Motor Company and La Mesa R.V.             )   OF ACCEPTANCE
16
     Center, Inc. (Yuma),                       )
17                                              )
     Defendants.
18

19          1.     The District Court has jurisdiction to hear this matter under 28 U.S.C.
20
     §1331 as there is a federal question pursuant to the Magnuson-Moss Warranty Act, 15
21
     U.S.C. §2301 et seq. Jurisdiction is also conferred through 15 U.S.C. §2310(d) as the
22

23   amount in controversy exceeds $50,000.00; and through diversity of citizenship. The
24   Court has pendent jurisdiction over the revocation and common law breach of warranty
25
     claims.
26

27          2.     Plaintiffs, Ronald and Karen Meiller (“Plaintiffs”), are consumers who
28
     reside in the State of Arizona.



                                        Amended Complaint - 1
      Case 2:18-cv-03527-SMB Document 33 Filed 04/04/19 Page 2 of 10



1           3.     Codefendant, Winnebago Industries, Inc. d/b/a Winnebago of Indiana, LLC
2
     (“Winnebago”) is a foreign corporation authorized to do business in the State of Arizona.
3

4
     Winnebago is engaged in the manufacture, assembly, integration, sale, supply and

5    distribution of fully integrated motor homes and attendant warranties.       Winnebago
6
     supplies its products and services to the Arizona consuming public through its authorized
7

8
     dealerships and repair agents,

9           4.     Codefendant, Ford Motor Company (“Ford”), is a foreign corporation
10
     authorized to do business in the State of Arizona. Ford is the manufacturer and warrantor
11
     of the chassis of the subject Motor Home.
12

13          5.     Codefendant La Mesa RV Center Inc. (Yuma) (“La Mesa”) is an Arizona
14
     corporation. La Mesa operates dealerships engaged in the sale and repair of motor
15
     homes.
16

17          6.     Winnebago unilaterally selected and then installed, integrated and modified
18
     all components used to construct the subject Motor Home.
19
            7.     On January 27, 2018, Plaintiffs purchased from La Mesa a new 2018
20

21   Winnebago Itasca VIN #: 1F65F5DYXH0A18604 (the “Itasca”), manufactured,
22   warranted and supplied by Winnebago, for a total price of $204,795.57 inclusive of
23
     financing financed charges.
24

25          8.     In connection with Plaintiffs’ purchase of the Itasca, Winnebago and Ford

26   issued and supplied to Plaintiffs their written warranties. Winnebago, Ford and La Mesa
27
     intended Plaintiffs to view the fact the Itasca was “warranted” as an assurance of the
28
     Itasca’s quality, thereby inducing Plaintiffs’ purchase.


                                          Amended Complaint - 2
      Case 2:18-cv-03527-SMB Document 33 Filed 04/04/19 Page 3 of 10



1           9.     In addition, under Winnebago’s and Ford’s repair or replacement
2
     warranties, Winnebago and Ford and their repair agents and were required by common
3

4
     law and statute to perform adequate and competent repairs or replacements within a

5    reasonable opportunity and time, as competent repairs within a reasonable
6
     opportunity/amount of time is the essential purpose of warranties restricted to repair or
7

8
     replacement of defective parts.

9           10.    Shortly after Plaintiffs took possession of the Itasca they experienced
10
     numerous defects and conditions including defects and conditions with: wheels and tires
11
     (3 repair attempts), panels (3 repair attempts), refrigerator (3 repair attempts), slide outs
12

13   (4 repair attempts), water heater (3 repair attempts), water pump (2 repair attempts),
14
     dinette table (2 repair attempts), trim (3 repair attempts), fan (2 repair attempts), cabinet
15
     (2 repair attempts), doors (3 repair attempts), mirrors (2 repair attempts), roof ( 2 repair
16

17   attempts), transmission, junction block, stove, windshield, exterior body, shower door,
18
     bed, doors, vent grill, shower, hood, vibration condition, roof, bed shocks, awning,
19
     counter, battery, seats (2 repair attempts), and shade.
20

21          11.    Despite its short time in service, the Itasca has been the repair shop
22   approximately two-hundred and five (205) days.
23
            12.    Despite its excessive repair history, the Itasca remains in a non-conforming
24

25   defective condition.

26          13.    The Itasca’s numerous defects and its repeated inadequate repairs constitute
27
     substantial impairment in the use and value of the subject Motor Home to Plaintiffs.
28




                                           Amended Complaint - 3
      Case 2:18-cv-03527-SMB Document 33 Filed 04/04/19 Page 4 of 10



1           14.    Plaintiffs were further damaged by canceling several planned trips because
2
     of the defective condition of the Itasca and by being without benefit of the use of a Motor
3

4
     Home they paid for.

5           15.    Plaintiffs provided Winnebago, Ford and La Mesa, through their authorized
6
     repair agents, a sufficient opportunity to repair the defects, non-conformities and
7

8
     conditions within the Itasca.

9           16.    Despite being given more than a reasonable number of attempts/reasonable
10
     opportunity to cure said defects, non-conformities and conditions, Winnebago, Ford and
11
     La Mesa failed to do so. As such, the Itasca’s warranty failed its essential purpose.
12

13          17.    Winnebago, Ford and La Mesa’s failure to correct said defects violates
14
     Winnebago and La Mesa’s statutory and common law duties to Plaintiffs and the
15
     expectations created by Winnebago and La Mesa’s promotional documents and
16

17   warranties.
18
            18.    As a result of the ineffective repair attempts made by Winnebago, Ford and
19
     La Mesa through their repair agents and designates, the Itasca cannot be utilized as
20

21   intended by Plaintiffs at the time of acquisition.
22          19.    On August 14, 2018, Plaintiffs provided Winnebago and La Mesa
23
     additional written notification of the defects within the subject Motor Home and
24

25   Plaintiffs’ lawful demand for compensation.

26          20.    Plaintiffs and Winnebago were unable to reach an accord.
27
            21.    Plaintiffs likewise provided La Mesa written notification of their revocation
28
     of acceptance of the Itasca in August 14, 2018.


                                           Amended Complaint - 4
      Case 2:18-cv-03527-SMB Document 33 Filed 04/04/19 Page 5 of 10



1           22.     La Mesa refused Plaintiffs’ request for revocation.
2
            23.     On March 15, 2019, Plaintiffs provided Ford additional written notification
3

4
     of the defects within the subject Motor Home and Plaintiffs’ lawful demand for redress.

5           24.     Plaintiffs have been and will continue to be financially damaged due to
6
     Winnebago, Ford and La Mesa’s failure to conform the Itasca to its warranty as Plaintiffs
7

8
     did not receive the basis of their bargain for a new Itasca, but instead were saddled with

9    an Itasca riddled with defects akin to an improperly maintained high mileage used Motor
10
     Home of a much lesser value.
11
            25.     Plaintiffs have met all legal and enforceable obligations and preconditions
12

13   provided in Winnebago and Ford warranties and applicable law.              As a direct and
14
     proximate result of Winnebago’s failure to comply with its written warranty, statutory
15
     obligations, and common law duties, Plaintiffs have suffered damages and, in accordance
16

17   with 15 U.S.C. §2310(d), Plaintiffs are entitled to bring suit for such damages and other
18
     legal and equitable relief.
19
            26.     Plaintiffs demand a trial by jury.
20

21                                  COUNT I
                          BREACH OF WRITTEN WARRANTY
22                PURSUANT TO THE MAGNUSON-MOSS WARRANTY ACT:
23                          CODEFENDANT WINNEBAGO

24          27.     Plaintiffs re-allege and incorporate by reference paragraphs 1-26 in this
25
     Complaint.
26

27
            28.     Defendants failed to comply with their duties and obligations under their

28   written warranties. Additionally, the warranties have failed of their essential purpose.



                                           Amended Complaint - 5
      Case 2:18-cv-03527-SMB Document 33 Filed 04/04/19 Page 6 of 10



1           29.    Winnebago and Ford did not repair the Itasca’s defects and conditions
2
     within a reasonable number of attempts or time.
3

4
            WHEREFORE, Plaintiffs request that the Court:

5                  a. An award of diminution in value damages;
6
                   b. All incidental and consequential damages;
7

8
                   c. Grant Plaintiffs all reasonable attorneys’ fees, litigation costs and

9                     expenses pursuant to 15 U.S.C. §2310 (d)(2); and,
10
                   d. Grant all other relief deemed just and appropriate.
11
                                    COUNT II
12
                         COMMON LAW BREACH OF WARRANTY
13                          CODEFENDANT WINNEBAGO
14
            30.    Plaintiffs re-allege and incorporate by reference paragraphs 1-29 in this
15
     Complaint.
16

17          31.    Winnebago and Ford failed to comply with their duties and obligations
18
     under its written warranty. Additionally, the warranty has failed of its essential purpose.
19
            32.    Winnebago and Ford did not repair the defects and conditions herein within
20

21   a reasonable number of attempts or time.
22          WHEREFORE, Plaintiffs pray for the following relief against Defendants
23
     Winnebago and Ford for their written warranty breach:
24

25                 a. An award of diminution in value damages;

26                 b. All incidental and consequential damages;
27

28




                                          Amended Complaint - 6
      Case 2:18-cv-03527-SMB Document 33 Filed 04/04/19 Page 7 of 10



1                   c. All attorneys’ fees, expert fees and court costs incurred during the
2
                       commencement and prosecution of this matter pursuant to A.R.S. § 12-
3

4
                       341 and A.R.S. § 12-341.01; and,

5                   d. All other relief deemed justified by this Court.
6

7                           COUNT III
8
     BREACH OF IMPLIED WARRANTY OF MERCHANTIBILITY UNDER THE
     MAGNUSON-MOSS WARRANTY ACT (15 U.S.C. § 2308): CODEFENDANT LA
9                             MESA
10
              33.   Plaintiffs re-allege and incorporate by reference paragraphs 1-32 of this
11
     Complaint.
12

13            34.   No supplier may disclaim or modify any implied warranty to a consumer
14
     with respect to such consumer product if at the time of sale, or within 90 days thereafter,
15
     such supplier enters into a service contract with the consumer which applies to such
16

17   consumer product. See 15 U.S.C. § 2308 (a).
18
              35.   La Mesa entered into a service contract with Plaintiffs at the time of sale
19
     which applies to the Itasca.
20

21            36.   Any attempts to disclaim the implied warranty of merchantability by La
22   Mesa are invalid. 15 U.S.C. § 2308 (c) (“A disclaimer, modification, or limitation made
23
     in violation of this section shall be ineffective for purposes of this chapter and State
24

25   law”).

26            37.   Because of its defects and repair history, the Itasca is not fit for its ordinary
27
     purpose of Motor Homing and is not of adequate quality.
28
              38.   La Mesa breached the implied warranty of merchantability to Plaintiffs.


                                            Amended Complaint - 7
      Case 2:18-cv-03527-SMB Document 33 Filed 04/04/19 Page 8 of 10



1           WHEREFORE, Plaintiffs request that the Court:
2
                      a.     Enter judgment against La Mesa RV for all diminution in value,
3

4
                             actual, incidental and consequential damages to which Plaintiffs are

5                            entitled;
6
                      b.     Grant Plaintiff all reasonable attorneys’ fees, litigation costs and
7

8
                             expenses pursuant to 15 U.S.C. § 2310(d)(2); and,

9                     c.     Grant all other relief deemed just and appropriate.
10
                                COUNT IV
11      BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
       PURPOSE UNDER THE MAGNUSON-MOSS WARRANTY ACT (15 U.S.C. §
12
                      2308): CODEFENDANT LA MESA
13
            39.       Plaintiffs re-allege and incorporate by reference paragraphs 1-38 of this
14

15   Complaint.
16
            40.       Plaintiffs made La Mesa’s sales agents aware that Plaintiffs were
17
     purchasing the Itasca to vacation in, travel in extensively and take planned trips in and
18

19   relied on said agents’ skill and judgment to select the subject Itasca as suitable for these
20
     purposes.
21
            41.       La Mesa’s sales agents assured Plaintiffs the Itasca was fit for these express
22

23   purposes.

24          42.       Because of its defects and repair history the Itasca was not fit for the
25
     particular purposes of vacationing in, traveling in, and taking planned trips in.
26

27
            43.       La Mesa breached the implied warranty of fitness for a particular purpose

28   to Plaintiffs.



                                             Amended Complaint - 8
      Case 2:18-cv-03527-SMB Document 33 Filed 04/04/19 Page 9 of 10



1    WHEREFORE, Plaintiffs requests that the Court:
2
            a.     Enter judgment against La Mesa for all diminution in value, actual,
3

4
                   incidental and consequential damages to which Plaintiffs are entitled;

5           b.     Grant Plaintiffs all reasonable attorneys’ fees, litigation costs and expenses
6
                   pursuant to 15 U.S.C. § 2310(d)(2); and,
7

8
            c.     Grant all other relief deemed just and appropriate.

9                               COUNT V
            REVOCATION OF ACCEPTANCE PURSUANT TO A.R.S. § 47-2608
10
                          CODEFENDANT LA MESA
11
            44.    Plaintiffs re-allege and incorporate by reference paragraphs 1-43 of this
12

13   Complaint.
14
            45.    La Mesa RV’s tender of the Itasca was substantially impaired to Plaintiffs
15
     due to the unit’s defects and non-conformities.
16

17          46.    Plaintiffs accepted the Itasca on the reasonable assumption that any
18
     nonconformities within the motorhome would be seasonably cured.
19
            47.    The nonconformities herein have not been seasonably cured.
20

21          48.    Plaintiffs’ acceptance of the Itasca was reasonably induced by the difficulty
22   of discovering the Itasca’s nonconformities before acceptance and by seller’s assurances
23
     regarding the quality of the Itasca.
24

25          49.    Plaintiffs’ revocation of acceptance occurred within a reasonable time after

26   discovering the grounds for revocation and before any substantial change in condition of
27
     the Motor Home which was not caused by its own defects.
28
            50.    Plaintiffs have notified La Mesa of the revocation.


                                            Amended Complaint - 9
     Case 2:18-cv-03527-SMB Document 33 Filed 04/04/19 Page 10 of 10



1           WHEREFORE, pursuant to A.R.S. §47-2608, Plaintiffs pray that La Mesa be
2
     ordered to:
3

4
                   a. Accept Plaintiffs’ revocation of acceptance, return all monies paid

5                     towards the subject motorhome and remove any outstanding loan
6
                      balance in exchange for return of the Motor Home;
7

8
                   b. All incidental and consequential damages;

9                  c. Pay all reasonable court costs and attorneys’ fees pursuant to A.R.S.
10
                      §12-341 and A.R.S. §12-341.01; and,
11
                   d. Provide any other relief deemed just and appropriate.
12

13

14

15
                   RESPECTFULLY SUBMITTED this 4th day of April, 2019
16

17
                                               By: /s/ Henry Vorderbruggen
18
                                                      Shalev Amar
19                                                    Henry Vorderbruggen
                                                      Amar Law Group, PLLC
20
                                                      40 W. Baseline Road, Suite 208
21                                                    Tempe, AZ 85283
                                                      (480) 237-2744
22
                                                      (866) 226-1333 (facsimile)
23                                                    Attorneys for Plaintiffs
24

25

26

27

28




                                         Amended Complaint - 10
